UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7515



PRESTON M. MILLS,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-687)


Submitted:   December 14, 2000          Decided:     December 22, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Preston M. Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Preston M. Mills appeals the district court’s order dismissing

without prejudice his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000)

petition for failing to comply with Rule 2(c), Rules Governing

§ 2254 Petitions.     We dismiss the appeal for lack of jurisdiction

because Mills’ notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).    This appeal period is “mandatory and jurisdic-

tional.”   Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on

October 20, 1999.   Mills’ notice of appeal was filed on October 19,

2000.   Because Mills failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            DISMISSED


                                   2